SUPREME COURT OF THE STATE OF NEW YORK
       Appellate Division, Fourth Judicial Department

889
KA 14-01732
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                               ORDER

DESHAWN E. LARKIN, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (JULIE B.
FISKE OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Christopher
J. Burns, J.), rendered August 21, 2014. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is unanimously
affirmed.




Entered:   November 10, 2016                       Frances E. Cafarell
                                                   Clerk of the Court